McGARTHY, J.,
Dissenting. — Const., art. 3, see. 16, provides: “Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title . ”
Sec. 5 of the act in question provides for an appropriation of $3,000 to pay any expense, including legal services, incident to the negotiation and sale of general fund treasury notes and refunding bonds. Defendant contends that the act therefore embraces two unconnected subjects, to wit, first, 'the issuance of refunding bonds and payment of expenses in connection therewith, and second, the payment of expenses incident to the sale of general fund treasury notes.
“The objection should be grave, and the conflict between the constitution and statute palpable before the judiciary should hold a legislative enactment unconstitutional upon the sole ground that it embraces more than one subject.....
*35“If the provisions of an act all relate directly or indirectly to the same subject, have a natural connection therewith, and are not foreign to the subject expressed in the title, they may be united in one act.....
“However numerous the provisions of an act may be, if they can be, by fair intendment, considered as falling within the subject matter legislated upon in such act or necessary as ends and means to the attainment of such subject, the act will not be in conflict with said constitutional provision.” (Pioneer Irr. Dist. v. Bradley, 8 Ida. 310, 101 Am. St. 201, 68 Pac. 295.)
“The prohibition in the Constitution against enacting laws which embrace more than one subject must be given a broad and extended meaning, so as to allow the legislature full scope to include in one act all matters having a logical and natural connection. To constitute duplicity of subject, an act must embrace two or more dissimilar and discordant subjects, that by no fair intendment can be considered as having any legitimate connection or relation to each other. All that is necessary is, that the act shall embrace some one general subject; and by this is meant merely that all matters treated of should fall under some one general idea, and be so connected with and relate to each other, either logically or in popular understanding, as to be parts of and germane to one general subject.” (Johnson v. Harrison, 47 Minn. 575, 28 Am. St. 382, 50 N. W. 923.)
I conclude that the two matters of refunding bonds and general fund treasury notes are embraced within the one general subject of state indebtedness, or state securities, and are sufficiently connected or related to permit their inclusion within the act without violating the constitution.
I am unable to agree with the other reasons given by the majority opinion for holding the act unconstitutional. The constitution does not require that state bonds must be sold at face or par value and with accrued interest. However, under the existing circumstances, the bonds proposed to be issued could not be sold for less than par. It is admitted that the present indebtedness is $2,000,000, the limit fixed *36by Const., art. 8, sec. 1. The act provides that the total amount of refunding bonds issued at any one time shall not exceed the total amount of the bonds to be refunded. If the refunding bonds were sold for less than par the proceeds would not take up an equal amount.of the old bonds, and the constitutional limitation would be exceeded. Thus as a practical matter the application of the statute to the existing facts would not permit the sale of the refunding bonds for less than par. The statute provides that the indebtedness shall he refunded only when it will result in a saving, and it is admitted that such will be the result in this ease. The constitution does not require that the specific statute which provides for the issuance of bonds must also provide ways and means for their payment, nor that refunding bonds must run for the same term as the originals.
I do not wish to be understood as approving of the neglect in the past to provide a sinking fund to take care of the outstanding bonded indebtedness. It is that neglect which gives rise to the need for refunding, but it constantes no legal or constitutional objection. It is not the function of this court to pass upon the wisdom of a legislative fiscal policy.
The issuance of a writ of mandate is within the discretion of the court, but this means sound legal discretion. An act of the legislature should not be set aside unless it appears beyond all reasonable doubt that it violates some provision of the constitution. (Noble v. Bragaw, 12 Ida. 265, 85 Pac. 903; Gillesby v. Board of County Commrs., 17 Ida. 586, 107 Pac. 71.) I conclude that the statute is valid, that the ease calls for its enforcement, and that the permanent writ of mandate should issue.
Mr. Justice "William A. Lee authorizes me to state that he joins in this dissenting opinion.